—Appeal from a judgment of the Supreme Court (Ceresia, Jr., J.), entered May 18, 1999 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, challenges the determination finding him guilty of making a false statement. We agree with Supreme Court’s finding that petitioner’s procedural claims are without merit, and we affirm. Petitioner’s contention that the facility failed to post the specific rule violation is baseless. The rule prohibiting an inmate from making a false statement is clearly set out in 7 NYCRR 270.2 as well as in the inmate rule book. Further, nothing in the record substantiates petitioner’s claim of Hearing Officer bias, nor has petitioner established that the determination flowed from the alleged bias (see, Matter of Sheppard v Goord, 264 AD2d 916). We have considered petitioner’s remaining claims and find they are either without merit or unpreserved for our review.
Cardona, P. J., Crew III, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.